Citation Nr: 1522790	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at St. Petersburg General Hospital on February 8, 2013.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Bay Pines, Florida Department of Veterans Affairs (VA) Medical Center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran relates that on February 8, 2013 he first went to the emergency room at the Bay Pines, Florida VA Medical Center (VAMC) reporting his symptoms (back pain and vomiting) to a triage nurse, but after allegedly waiting for three hours in the waiting room (during which time his symptoms apparently improved) without being treated, he left and went home.  He contends that, approximately one hour later, his symptoms returned and were so severe that he went straight to the closest private hospital (St. Petersburg General Hospital), where he was seen right away and had a kidney stone diagnosed.

In his March 2013 notice of disagreement, the Veteran reported that on the night of February 8, 2013: the triage nurse at the Bay Pines VAMC took his vital signs and information about his symptoms and told him that he was to wait in the waiting room and that the wait time would be a minimum of three hours; he stated that the VA emergency room staff let him go home after he informed them during his wait time that he was feeling better.  There are no VA medical treatment reports currently of record; on remand, all such records (to specifically include those documenting any interactions between the Veteran and the VA emergency room triage nurse and staff at the Bay Pines VAMC on February 8, 2013) must be secured, as they are pertinent evidence in the matter at hand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must specifically secure for the record any (and all) VA medical report(s) documenting any interactions between the Veteran and the VA emergency room triage nurse and staff at the Bay Pines VAMC on February 8, 2013 (to include the triage nurse taking his vital signs and information about his symptoms, the triage nurse telling him that he was to wait in the waiting room and that his wait time would be a minimum of three hours, and the VA emergency room staff letting him go home after he had informed them that he was feeling better).  If any records sought are unavailable, the reason must be explained for the record.

2.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

